



FIRST AMENDMENT


        FIRST AMENDMENT, dated as of March 12, 2007 (this “Amendment”), by and
among Hanger Orthopedic Group, Inc. (the “Borrower”), the Lenders party hereto
and Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) to the Credit Agreement (as defined below).

W I T N E S S E T H:

        WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of May 26, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent, the Lenders from time
to time party thereto, and the other parties thereto; and

        WHEREAS, the Borrower has requested that the Lenders and the
Administrative Agent enter into this Amendment to amend the Credit Agreement as
set forth herein;

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

       1.           Defined Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

       2.           Amendments. Effective as of the Effective Date (as defined
below) and subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended as follows:

    (a)                  Section 1.1 of the Credit Agreement is hereby amended
by (i) inserting the following definitions among the existing definitions set
forth in such section in the appropriate alphabetical order:


            “Amendment”shall mean the Amendment, dated as of March 12, 2007, by
and among the Borrower, the Lenders party thereto and the Administrative Agent,
to this Agreement.”


            “Amendment Effective Date” shall mean the Effective Date (as defined
in the Amendment).”


            “Repricing Transaction” means the incurrence by any Loan Party of
any Indebtedness that is secured or is broadly marketed or syndicated to banks
and other institutional investors in financings similar to the Facilities (i)
having an effective interest rate margin or weighted average yield (to be
determined by the Administrative Agent consistent with generally accepted
financial practice, after giving effect to, among other factors, margins,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) that is less than the Applicable Rate for,
or weighted average yield (to be determined by the Administrative Agent on the
same basis) of, the Loans, and (ii) the proceeds of which are used to repay, in
whole or in part, principal of outstanding Loans.


--------------------------------------------------------------------------------

(ii)            amending and restating the following definitions in their
entirety as follows:

            “Applicable Margin”: for each Type of Loan under each Facility, the
rate per annum set forth opposite such Facility under the relevant column
heading below:


Base Rate
Loans

--------------------------------------------------------------------------------

Eurodollar
Loans

--------------------------------------------------------------------------------

Revolving Credit Facilities      1.75 %  2.75 % (including Swing Line Loans)  
Tranche B Term Loan Facility    1.25 %  2.25 %



              provided, that on and after the first Adjustment Date occurring
after the completion of the first full fiscal quarter of the Borrower after the
Closing Date, (a) the Applicable Margins with respect to Revolving Credit Loans
and Swing Line Loans will be determined pursuant to the Pricing Grid and (b) if
the Borrower shall have a corporate credit rating of “B2” or better from Moody’s
and “B” or better from S&P, in each case with a stable outlook, and Consolidated
Leverage Ratio as of the most recent Adjustment Date shall be less than 5.0 to
1.0, the Applicable Margin with respect to (i) Tranche B Term Loans maintained
as Base Rate Loans shall be equal to 1.00% per annum and (ii) Tranche B Term
Loans maintained as Eurodollar Loans shall be equal to 2.00% per annum.


            “Consolidated Total Debt” at any date, the aggregate principal
amount of all Indebtedness (other than Indebtedness of the type specified in
clause (f) of the definition of Indebtedness) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP minus the amount of all unrestricted cash and unrestricted Cash Equivalents
that would, in conformity with GAAP, be included in “total current assets” (or
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such time up to $30,000,000.


            “Permitted Seller Notes”: promissory notes issued by the Borrower or
any of its Subsidiaries to sellers of stock or assets in one or more Permitted
Acquisitions, which promissory notes shall (i)  be unsecured and not guaranteed
by any Subsidiaries of the Borrower, (ii) be subordinated to the Obligations on
terms satisfactory to the Administrative Agent, (iii) not mature earlier than
the date that is six months after the Revolving Credit Termination Date, and
(iv)  otherwise be in form and substance satisfactory to the Administrative
Agent.





2

--------------------------------------------------------------------------------



and (iii) deleting the following definitions in their entirety:

            “Annualized”


            “Consolidated Interest Coverage Ratio”


       (b)           Section 2.11(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

            “The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty (except as otherwise
provided herein), upon irrevocable notice delivered to the Administrative Agent
at least three Business Days prior thereto in the case of Eurodollar Loans and
at least one Business Day prior thereto in the case of Base Rate Loans, which
notice shall specify the date and amount of such prepayment, whether such
prepayment is of Tranche B Term Loans or Revolving Credit Loans, and whether
such prepayment is of Eurodollar Loans or Base Rate Loans; provided that (i) if
a Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21; (ii) same day notice is required for the prepayment of
Swing Line Loans and (iii) if the Borrower makes a voluntary prepayment of any
Tranche B Term Loans within one (1) year after the Amendment Effective Date in
connection with any Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of the Lenders, a prepayment
premium in an amount equal to 1.00% of the principal amount prepaid.


       (c)           Section 7.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

    7.1               Financial Conditions Covenants.


                   Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with the last day of any fiscal quarter to exceed the ratio
of 6.50:1.00.


       (d)           Section 7.2(h) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

                   Indebtedness of the Borrower that is subordinated to the
payment in full of the Obligations on terms satisfactory to the Administrative
Agent (all such Indebtedness permitted to be incurred pursuant to this clause
(h) being “Subordinated Debt”); provided that, in each case (i) such
Indebtedness shall not mature or otherwise have any scheduled principal payment
date, in each case earlier than the date that is six months after the Tranche B
Term Loan Maturity Date, (ii) no Default or Event of Default shall exist on the
date of incurrence of such Indebtedness and (iii) the Borrower shall be in pro
forma compliance, after giving effect to the incurrence of such Indebtedness and
any previously incurred Subordinated Debt, with the covenants set forth in
Section 7.1 (calculated using Consolidated EBITDA as of the most recently ended
fiscal quarter for which financial statements are available); provided, further,
that for the purpose of this clause (iii), the Consolidated Leverage Ratio
levels under Section 7.1 shall be deemed to be 6.25:1:00;





3

--------------------------------------------------------------------------------



       (e)           Section 7.7 of the Credit Agreement is hereby amended by
deleting “$25,000,000” in clause (a) therein and replacing it with
“$30,000,000".

       (f)           Section 7.8 of the Credit Agreement is hereby amended by
deleting “$40,000,000” in clause (g)(vi) therein and replacing it with
“$50,000,000"

       3.           Conditions to Effectiveness of this Amendment. This
Amendment shall become effective as of the date the following conditions
precedent have been satisfied (the “Effective Date”) that the Administrative
Agent shall have received this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent and Lenders required under Section 10.1 of
the Credit Agreement and the Consent and Agreement, in the form attached hereto
as Exhibit A, executed and delivered by each of the Guarantors.

       4.           Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, on and as
of the date hereof, that:

       (a)           (i) The Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Amendment, (ii) this
Amendment has been duly executed and delivered by the Borrower and (iii) this
Amendment is the legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

       (b)           After giving effect to this Amendment, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents is true and correct in all material respects on and as of the date
hereof, as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date.

       (c)           After giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing as of the date hereof.

       5.           Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement are and shall
remain in full force and effect and the Borrower shall continue to be bound by
all of such terms and provisions. This Amendment is limited to the specific
provisions of the Credit Agreement specified herein and shall not constitute an
amendment or waiver of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to amend or waive, any other provisions of the Credit
Agreement or the same provisions for any other date or purpose.




4

--------------------------------------------------------------------------------



       6.           Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment, and all other documents prepared in connection herewith, and
the transactions contemplated hereby, including, without limitation, reasonable
fees and disbursements and other charges of counsel to the Administrative Agent.

       7.           Choice of Law. This Amendment and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

       8.           Counterparts. This Amendment may be executed in any number
of counterparts and by different parties and separate counterparts, each of
which when so executed and delivered, shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or e-mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

       9.           Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

       10.           Severability. In case any provision in this Amendment shall
be invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

       11.           Loan Document. This Amendment is a Loan Document.

       12.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT AND ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]




5

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the parties have entered into this Amendment as
of the date first above written.

      HANGER ORTHOPEDIC GROUP, INC.        


By: ______________________________       Name:       Title:      

CITICORP NORTH AMERICA, INC.,       as Administrative Agent and Lender      


By: ______________________________       Name:       Title:      

_________________________________       [INSERT NAME OF LENDER]      


By: ______________________________       Name:       Title:  





6

